Filed 12/4/15 In re E.A. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


In re E.A., a Person Coming Under the                                B260428
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. GJ29260)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

E.A.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Robin
Miller Sloan, Judge. Affirmed in part and remanded with instructions.
         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews, Analee J.
Brodie and Michael Keller, Deputy Attorneys General, for Plaintiff and Respondent.
       E.A., a minor, appeals from an order adjudicating him a ward of the juvenile court
under Welfare and Institutions Code section 602. E.A. contends there was insufficient
evidence to support the juvenile court’s finding that he made or aided and abetted the
making of criminal threats (Pen. Code, § 422, subd. (a))1 against victim Vanessa C. He
further contends that the court erred by miscalculating the maximum term of confinement
to which he was subject and by failing to aggregate his predisposition custody credits.
Respondent concedes the latter error.
       We remand for modification of the adjudication order and abstract of judgment to
reflect the correct number of predisposition custody credits. We otherwise affirm the
judgment of the juvenile court.
                                 PROCEDURAL HISTORY
       In a Welfare and Institutions Code section 602 petition filed on August 14, 2014,
appellant was charged with making criminal threats against Vanessa C. in violation of
section 422, subdivision (a). The petition further alleged appellant personally used a
deadly and dangerous weapon, a metal pipe, elevating the offense to a serious felony
within the meaning of section 1192.7, subdivision (c)(23). (§ 12022, subd. (b).) After a
two-day contested adjudication hearing, the juvenile court found true the criminal threats
allegation but not the enhancement pertaining to the metal pipe.
       The juvenile court sustained the petition and declared the offense a felony. The
court declared appellant a ward of the court and ordered him placed in a six-month camp
community placement program, with a maximum term of physical confinement of six
years, 10 months (82 months). The court awarded appellant 52 days of predisposition
custody credit. Appellant timely appealed.




       1
           All further statutory references are to the Penal Code unless otherwise indicated.
                                               2
                               FACTUAL BACKGROUND
A.       The Prosecution Case
         On August 9, 2014, at approximately 9:30 p.m., 17-year-old Vanessa C. was
inside her second-story Alhambra apartment with her parents and two brothers, Brian and
Michael. Vanessa was in her bedroom when she heard “a bunch of cars and people
outside of [her] house yelling and cursing.” She looked out the window and saw
approximately 10 to 15 young men, whom she estimated to be between the ages of 17
and 20. The males were in a group together, and most of them were armed with bats.
She did not see appellant among the males.
         Vanessa recognized two of the males as appellant’s codefendants, Frank S. and
Christopher T. Frank was holding a small metal bat. She saw Frank and Christopher
looking into the open living room window and heard one of say, “Fuck you. You know
who we are here for.” She also heard “a bunch of voices” saying things like “F you, you
know who we’re here for” and “We are going to get you.” The males surrounded the
apartment ground floor.
         Afraid, Vanessa locked the front door and armed herself with a knife from the
kitchen. Vanessa yelled to the males that they better leave because she was going to call
the police. The males responded, “Fuck you.” Vanessa called the police, but the males
ran away before officers arrived on the scene within 10 minutes of the call. The police
stayed at the scene for approximately 20-30 minutes.
         Vanessa could not sleep because she was scared and afraid the males would come
back. Around midnight, she heard noises outside. She looked out her bedroom window
and saw that the group of males had returned. This time, she saw appellant along with
Frank and Christopher. Vanessa did not recognize anyone else in the group of 15 to 20
males.
         The males were “trying to be kind of quiet,” but Vanessa could hear them through
her open window. She heard and saw five or six of them, including Frank and
Christopher, run up the exterior stairs. Frank was carrying a small black gun, and

                                             3
Christopher banged what sounded like a metal object and might have been a gun on the
stair railing. Appellant remained downstairs and did not say anything. Vanessa testified
that she did not see anything in his hands, but was “not so sure” about that.
         Vanessa told her parents that the males had returned. Her parents seemed worried
and barricaded the front door with a couch.
         Vanessa heard the five or six males outside the front door yelling. They banged
on the door for about three to four minutes, during which time there was “a bunch of
yelling,” including “F. U., F. U. We are going to get you guys,” “You know who we are
here for,” and “F.U. guys.” Vanessa also heard one of the males tell her neighbor, “Shut
the fuck up, bitch. I am going to kill you.” Vanessa did not know who the males were
there for and did not think they were there for her because she “didn’t have any problems
with them.” She nonetheless felt more threatened and scared than she had earlier that
evening, because she knew the males were armed with a gun and thought they were going
to enter the apartment and “probably will kill” her.
         Vanessa called the police. Once again the group of males dispersed, running in all
directions before the police arrived. Shortly after the males left, Vanessa heard three
gunshots in the alley behind the apartment. The police did not find any evidence of
gunshots when they searched there.
         Officer Eric Ybarra of the Alhambra Police Department interviewed Vanessa
when he arrived at the apartment building. According to Officer Ybarra, Vanessa was
“scared” and “shaken up” but was able to answer his questions. Vanessa identified
appellant, Frank, and Christopher by name. She told Officer Ybarra that appellant was
holding an unknown weapon, Frank had a handgun, and Christopher had a bat or wooden
stick.
         Officer Ybarra also spoke with Vanessa’s downstairs neighbor, Breanna Galindo.
According to Officer Ybarra, Galindo reported seeing and hearing people yelling outside
of her apartment window. Galindo told Officer Ybarra that the people were the same
ones who had been outside earlier in the evening. According to Officer Ybarra, Galindo

                                              4
told him one of the males was holding a small handgun and yelling for Brian to come out
of the apartment. According to Galindo, she told Officer Ybarra only that she heard
“guys outside yelling”; she could not remember what the males were yelling and did not
remember telling police officers what the males were yelling. Galindo also testified that
a family member of one of the defendants threatened her before she took the stand.
       Another responding officer, Andrea Fuentes, interviewed Vanessa’s father, Hector
G. Officer Fuentes testified that Hector “seemed frightened.” According to Officer
Fuentes’s report documenting the interview, Hector said that he heard pounding on his
front door and saw four to five males outside. One of them yelled, “Fuck you, way, we
are going to get you.” According to Officer Fuentes, Hector told her that one of the
males had a gun and that he moved a couch in front of the door because he feared the
male with the gun would get inside. Hector testified that he did not remember telling an
officer that he saw someone with a gun or heard someone say “Fuck you, way, we are
going to get you.”
       Two days after the incidents, police officers showed Vanessa three “six pack”
photo arrays. Vanessa identified appellant, Frank, and Christopher. Vanessa wrote on
the photo array containing appellant that he “was holding a metal pipe.” At the
adjudication, however, Vanessa testified that she did not see anything in appellant’s
hands. Vanessa also testified that although she wrote on the photo arrays that
Christopher had a gun and Frank had a bat, at the time of her testimony she was “99
percent sure” it was Frank who had the gun. Vanessa explained that she “got nervous”
while talking to the police and remembered more clearly after she “calmed down.”
B.     The Defense Case
       Appellant’s parents both testified on his behalf. His father, E.A., Sr., testified that
he was at home with his wife, appellant, and appellant’s sister on the evening of August
9, 2014. When E.A., Sr. went to sleep around 9:30 or 10:00 p.m., appellant was home.
E.A., Sr. has two dogs that bark whenever someone enters or leaves the family’s home.



                                              5
E.A., Sr. did not hear the dogs bark that night. When he woke up in the morning between
6:00 and 7:00 a.m., appellant was at home, asleep.
       E.A.’s mother, Blanca F., went to sleep at 10:30 or 11:00 p.m. on the night of
August 9, 2014 and was asleep at midnight. Appellant was home when she went to bed.
                                       DISCUSSION
I.     There is sufficient evidence to support the juvenile court’s finding.
       A.     Standard of Review
       The standard of review of the sufficiency of the evidence in delinquency cases is
the same as in criminal cases. (In re Matthew A. (2008) 165 Cal.App.4th 537, 540). We
review the record in the light most favorable to the judgment to determine whether
substantial evidence supports the conviction. (Ibid.) Substantial evidence is “evidence
which is reasonable, credible, and of solid value – such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” (People v. Johnson (1980)
26 Cal.3d 557, 578.) Reversal for lack of substantial evidence “is unwarranted unless it
appears ‘that upon no hypothesis whatever is there sufficient substantial evidence to
support [the conviction].’ [Citation.]” (People v. Bolin (1998) 18 Cal.4th 297, 331.) We
do not resolve issues of witness credibility or conflicts in the evidence, as those
determinations lie within the exclusive province of the trier of fact. (People v. Young
(2005) 34 Cal.4th 1149, 1181.) “[U]nless the testimony is physically impossible or
inherently improbable, testimony of a single witness is sufficient to support a
conviction.” (Ibid.)
       B.     Substantial evidence supports the juvenile court’s finding that threats
              were directed at Vanessa C.
       The juvenile court found true the allegation that appellant made criminal threats
against Vanessa C. in violation of section 422, subdivision (a). Appellant first contends
the juvenile court’s finding cannot stand because there is no evidence that any threats
made by anyone in the group were directed at Vanessa or that Vanessa believed the
threats were directed at her. We reject this contention.

                                              6
       Section 422, subdivision (a) provides: “Any person who willfully threatens to
commit a crime which will result in death or great bodily injury to another person, with
the specific intent that the statement, made verbally, in writing, or by means of an
electronic communication device, is to be taken as a threat, even if there is no intent of
actually carrying it out, which, on its face and under the circumstances in which it is
made, is so unequivocal, unconditional, immediate, and specific as to convey to the
person threatened, a gravity of purpose and an immediate prospect of execution of the
threat, and thereby causes that person reasonably to be in sustained fear for his or her
own safety or for his or her immediate family’s safety, shall be punished by
imprisonment in the county jail not to exceed one year, or by imprisonment in the state
prison.”
       This statutory language can be divided into five elements the prosecution must
prove: “(1) that the defendant ‘willfully threaten[ed] to commit a crime which will result
in the death or great bodily injury to another person,’ (2) that the defendant made the
threat ‘with the specific intent that the statement . . . is to be taken as a threat, even if
there is no intent of actually carrying it out,’ (3) that the threat—which may be ‘made
verbally, in writing, or by means of an electronic communication device’—was ‘on its
face and under the circumstances in which it [was] made, . . . so unequivocal,
unconditional, immediate, and specific as to convey to the person threatened, a gravity of
purpose and an immediate prospect of execution of the threat,’ (4) that the threat actually
caused the person threatened ‘to be in sustained fear for his or her own safety or for his or
her immediate family’s safety,’ and (5) that the threatened person’s fear was
‘reasonabl[e]’ under the circumstances.” (People v. Toledo (2001) 26 Cal.4th 221, 227-
228; see also People v. Lipsett (2014) 223 Cal.App.4th 1060, 1064.)
       Appellant is correct in the limited sense that none of the threats made during either
of the two incidents specifically identified Vanessa C. by name. However, whether a
person’s name was used is not a relevant consideration when determining whether a
criminal threat was made. (People v. Lipsett, supra, 223 Cal.App.4th at p. 1065.) “By its

                                                7
plain language, section 422 contains no exception for threats that are technically
addressed to third parties. Instead, it requires that a defendant intend ‘the statement . . . to
be taken as a threat’ by the victim. (§ 422, subd. (a).) A defendant may harbor such
intent even while grammatically addressing the threat to someone other than the victim.”
(Ibid.) The real question is whether the defendant intended the victim identified in the
charging documents to take the statement as a threat, not whether the threat was
syntactically addressed to the victim. (Ibid.)
        Here, the threats made during the midnight incident at which appellant was present
included “F.U., F.U. We are going to get you guys,” and “F.U. guys.” The colloquial
phrase “you guys” is an inclusive one that the trier of fact reasonably could have found to
include Vanessa. Indeed, Vanessa testified that she believed Frank S. “threatened her
whole family” by yelling the vague statements he did. Officer Ybarra also testified that
Vanessa remained in sustained fear – “scared” and “shaken up”– even after the males
left.
        More importantly, the actions of the persons making the threats reasonably support
the inference that they intended their words to be taken as threats by everyone in the
apartment. The males returned to the apartment, in larger numbers, in the dead of night,
after Vanessa previously called the police. Some of them were armed with deadly
weapons. They surrounded the apartment and banged on the family’s door for three to
four minutes, prompting Vanessa’s parents to barricade the door with the family’s sofa.
They neglected to identify a specific target, instead using the inclusive language “you
guys.” All of these facts reasonably support the juvenile court’s conclusion that Vanessa
was an intended victim of the threats.
        C.     Substantial evidence supports the juvenile court’s finding that
               appellant aided and abetted the direct perpetrators.
        Appellant also contends that there is insufficient evidence that he aided and
abetted the making of criminal threats. He argues that he did not say or do anything



                                               8
during the incident, and that there is no evidence against him “other than his presence
outside” Vanessa’s apartment. We are not persuaded.
       A person may commit the crime of making criminal threats either directly or as an
aider and abettor. (See § 31.) Here, there is no dispute that appellant was not a direct
perpetrator in that he did not speak any threats. His liability therefore turns on whether
the evidence supports the juvenile court’s conclusion that he aided and abetted the males
who personally made the criminal threats. “‘A “person aids and abets the commission of
a crime when he or she, acting with (1) knowledge of the unlawful purpose of the
perpetrator; and (2) the intent or purpose of committing, encouraging, or facilitating the
commission of the offense, (3) by act or advice aids, promotes, encourages or instigates,
the commission of the crime.”’ [Citation.]” (People v. Lam Thanh Nguyen (2015) 61
Cal.4th 1015, 1054.)
       The test of whether a person aided or abetted in the commission of an offense is
“whether the accused in any way, directly or indirectly, aided the perpetrator by acts or
encouraged him by words or gestures.” (People v. Villa (1957) 156 Cal.App.2d 128,
134.) Factors that may be taken into account when determining whether a defendant was
an aider and abettor include presence at the crime scene, companionship, and conduct
before and after the offense, including flight. (People v. Campbell (1994) 25 Cal.App.4th
402, 409; In re Lynette G. (1976) 54 Cal.App.3d 1087, 1094-1095.) Mere presence at
the scene of a crime, knowledge of the perpetrator’s criminal purpose, or the failure to
prevent the crime do not alone amount to aiding and abetting, although these factors also
may be taken into account in determining criminal responsibility. (People v. Garcia
(2008) 168 Cal.App.4th 261, 272-273.) Ultimately, “‘[w]hether defendant aided and
abetted the crime is a question of fact, and on appeal all conflicts in the evidence and
reasonable inferences must be resolved in favor of the judgment.’ [Citation.]” (People v.
Campbell, supra, 25 Cal.App.4th at p. 409.)
       Substantial evidence supported the juvenile court’s finding that appellant aided
and abetted his codefendants’ criminal threats. Appellant was present when the threats

                                              9
were made. He was part of a large group of similarly aged males that surrounded
Vanessa’s apartment late at night, for a second time in a single evening. Some members
of the groups were visibly armed. Although appellant did not run up the stairs with the
active perpetrators, he stood sentry at the bottom; a trier of fact reasonably could infer
that in doing so, he encouraged or assisted his confederates by controlling access to and
from the target apartment. Appellant also fled the scene contemporaneously with the
other males, a fact further suggestive of more extensive involvement in the incident than
“mere presence.” This evidence, taken in the light most favorable to the judgment,
demonstrates that appellant was working together with his codefendants and other
members of the group to carry out the crime of making criminal threats.
II.    The juvenile court correctly computed the maximum term of confinement.
       Appellant contends that the juvenile court erred in calculating his maximum term
of confinement to be six years, 10 months (82 months). He argues that the maximum
term of confinement should have been four years, six months (54 months). We conclude
that the juvenile court correctly calculated appellant’s maximum term of confinement.
       The version of Welfare and Institutions Code section 726, subdivision (d) in effect
at the time of appellant’s adjudication required a juvenile court that removed a minor
from the physical custody of his or her parents or guardians to “specify that the minor
may not be held in physical confinement for a period in excess of the maximum term of
imprisonment which could be imposed upon an adult convicted of the offense or offenses
which brought or continued the minor under the jurisdiction of the juvenile court.”2 For
purposes of Welfare and Institutions Code section 726, “‘maximum term of
imprisonment’ means the longest of the three time periods set forth in paragraph (2) of
subdivision (a) of Section 1170 of the Penal Code, but without the need to follow the
provisions of subdivision (b) of Section 1170 of the Penal Code or to consider time for

       2
         The current version of Welfare and Institutions Code section 726, effective
January 1, 2015, is substantively identical to the version in effect at the time of
appellant’s adjudication. The primary difference between the former and current versions
of the statute is that the current version breaks subdivision (d) into six subdivisions.
                                               10
good behavior or participation pursuant to Sections 2930, 2931, and 2932 of the Penal
Code, plus enhancements which must be proven if pled.” (Former Welf. & Inst. Code, §
726, subd. (d) [substantially similar to current Welf. & Inst. Code, § 726, subd. (d)(2)].)
“If the court elects to aggregate the period of physical confinement on multiple counts or
multiple petitions, including previously sustained petitions adjudging the minor a ward
within [Welfare and Institutions Code] Section 602, the ‘maximum term of
imprisonment’ shall be the aggregate term of imprisonment specified in subdivision (a) of
Section 1170.1 of the Penal Code, which includes any additional term imposed pursuant
to Section 667, 667.5, 667.6, or 12022.1 of the Penal Code, and Section 11370.2 of the
Health and Safety Code.” (Former Welf. & Inst. Code, § 726, subd. (d) [substantially
similar to current Welf. & Inst. Code, § 726, subd. (d)(3)].) The aggregate term of
imprisonment specified in section 1170.1, subdivision (a) is “the sum of the principal
term, the subordinate term, and any additional term imposed for applicable enhancements
for prior convictions, prior prison terms, and Section 12022.1.” (§ 1170.1, subd. (a).)
“The principal term shall consist of the greatest term of imprisonment imposed by the
court for any of the crimes,” while the subordinate term for each consecutive offense
consists of “one-third of the middle term of imprisonment prescribed for each other
felony conviction for which a consecutive term of imprisonment is imposed.” (Ibid.)
The aggregation provisions of section 1170.1 are applied whether the offenses committed
by the minor are felonies or misdemeanors. (In re Eric J. (1979) 25 Cal.3d 522, 537; see
also In re Deborah C. (1981) 30 Cal.3d 125, 140.)
       The instant Welfare and Institutions Code section 602 petition was the third such
petition filed against appellant in a span of approximately two years. The first petition,
filed on June 5, 2012, alleged appellant committed the offense of first degree burglary (§
459). Upon appellant’s admission of the offense, the juvenile court sustained the petition,
declared the offense a felony, and set appellant’s maximum term of confinement at six
years (72 months), the high term for the offense (see § 461, subd. (a)). The second
petition, filed on April 17, 2014, alleged appellant committed misdemeanor battery

                                             11
(§§ 242, 243, subd. (a)). Appellant admitted the allegations, and the juvenile court
sustained the petition. The juvenile court did not set a maximum term of confinement,
which was appropriate in light of the court’s decision to leave in place appellant’s
previous order of home on probation. (See In re A.C. (2014) 224 Cal.App.4th 590, 591-
592.)3 The sole prescribed term for misdemeanor battery is six months.
(§ 243, subd. (a).)
       In connection with the current petition, the juvenile court found true the allegation
of criminal threats (§ 422, subd. (a)), a charge that carries a low term of 16 months, a
midterm of two years, and a high term of three years in state prison. The court elected to
aggregate the terms and did so in accordance with the strictures of Welfare and
Institutions Code section 726, subdivision (d). The principal term here was the six-year
high term associated with the burglary allegation sustained in the first petition. The court
correctly added to that two subordinate terms for the misdemeanor battery (two months,
or one-third the term of six months) and the instant felony criminal threats (eight months,
or one-third the midterm of two years), for a total of six years, ten months (82 months).
The court’s end result was the correct one.
       Appellant appears to contend that the court should have used the three-year
maximum term for criminal threats as the “principal term,” and then added to that one-
third the four-year midterm for first degree burglary (16 months) and one-third the six-
month term for misdemeanor battery (two months), for a total of four years, six months
(54 months: 36 + 16 + 2). However, the principal term consists not of the present crime
but rather “the greatest term of imprisonment imposed by the court for any of the
crimes.” (§ 1170.1, subd. (a).) Thus, the court, having elected to aggregate the terms,
was required to pick “‘the longest’ term, not ‘the most appropriate’ term” as the starting




       3
          Although the court should not have set a maximum term of confinement for the
first petition, as appellant was not removed from the custody of his parents, there is no
indication that appellant challenged the error at that time.
                                             12
point for the calculation. (In re Eddie L. (2009) 175 Cal.App.4th 809, 814.) The court
did not err in doing so.
III.     The juvenile court erred in failing to aggregate predisposition credits.
         Appellant’s final contention is that the juvenile court erred by failing to aggregate
his predisposition credits. He argues that he should have received a total of 97 days of
credit, computed by adding together the 18 days of credit he was awarded in connection
with the first petition, the 27 days of credit he was awarded in connection with the second
petition, and the 52 days of credit he was awarded in connection with the third.
Respondent concedes the juvenile court should have aggregated appellant’s
predisposition credits, but argues that appellant is entitled only to a total of 79 days of
credit. We agree with appellant and remand for modification of the adjudication order
and abstract of judgment to reflect the correct number of predisposition custody credits,
97 days.
         In a juvenile delinquency proceeding, “a minor is entitled to credit against his or
her maximum term of confinement for the time spent in custody before the disposition
hearing.” (In re Emilio C. (2004) 116 Cal.App.4th 1058, 1067, citing § 2900.5, subd. (a)
and In re Eric J., supra, 25 Cal.3d at pp. 533-536.) “It is the juvenile court’s duty to
calculate the number of days earned, and the court may not delegate that duty.” (In re
Emilio C., supra, at p. 1067.) A juvenile court which elects to aggregate a minor’s period
of physical confinement also must aggregate the predisposition custody credits
attributable to those multiple petitions. (In re A.M. (2014) 225 Cal.App.4th 1075, 1085-
1086.)
         The parties agree that the juvenile court did not aggregate appellant’s
predisposition credits. The record reflects this fact. Although the juvenile court
acknowledged during the disposition hearing that appellant had “prior credit” that would
be calculated “at some point,” the court’s adjudication and disposition order awards
predisposition credit of 52 days, for “this petition only.” This was error.



                                               13
       The parties dispute the magnitude of the error. Appellant contends that a total of
45 days of predisposition custody credit should be added to the 52 already awarded, to
reflect the 18 days of predisposition custody credit he received in connection with his
first petition and the 27 days of predisposition custody credit he was awarded in
connection with his second petition. Respondent contends that the 27 days of
predisposition custody credit awarded in connection with the second petition already
accounted for the 18 days of predisposition credit appellant received with the first
petition. That is, respondent argues that “[t]he trial court was required to aggregate
appellant’s predisposition credits following the second petition, and nothing in the record
indicates it failed to do so,” and urges us to correct the award by adding only 27 days to
the 52 already awarded.
       We may calculate the correct amount of credit ourselves if there is sufficient
information in the record from which to do. (See In re Emilio C., supra, 116 Cal.App.4th
at p. 1068; In re Antwon R. (2001) 87 Cal.App.4th 348, 353.) The record here contains
sufficient information for us to make the calculation: the amount of predisposition
custody credit appellant previously received is in the record and is undisputed. We agree
with appellant that he is entitled to receive an additional 45 days of predisposition credit.
       Respondent has cited no authority in support of its contention that the juvenile
court “was required to aggregate appellant’s predisposition credits following the second
petition,” and we have not located any. Although the juvenile court is required to
aggregate predisposition custody credits when it elects to aggregate a minor’s maximum
period of confinement (In re A.M., supra, 225 Cal.App.4th at pp. 1085-1086), the court
adjudicating appellant’s second petition did not aggregate his maximum period of
confinement and could not do so since it did not remove him from his parents’ custody
(see In re A.C., supra, 224 Cal.App.4th at pp. 591-592). Indeed, respondent recognized
in its brief that “[n]o maximum period of confinement was set after the second petition
was sustained,” and accurately noted the juvenile court was correct not to specify a
maximum period of confinement. Even if the juvenile court had removed appellant from

                                             14
his parents in connection with the second petition, former Welfare and Institutions Code
section 726, subdivision (d) would have vested in the court discretion over whether to
aggregate the period of physical confinement on multiple counts or multiple petitions
when calculating appellant’s maximum term of confinement. Only if the court had
exercised that discretion in favor of aggregating the maximum term of confinement
would it have been required to aggregate the predisposition credits as respondent
suggests.
       The bottom line is that the juvenile court that resolved the second petition did not
aggregate the maximum period of confinement for the first and second petitions – and
accordingly had no basis to aggregate appellant’s predisposition custody credits
associated with those two petitions. We therefore reject respondent’s contention that the
award of 27 days of predisposition custody credits necessarily included the previous 18
days of predisposition custody credits appellant had been awarded. The juvenile court
that adjudicated appellant’s third petition elected to aggregate his maximum term of
confinement by adding together all three petitions, and by doing so triggered a
concomitant obligation to aggregate all of the predisposition credits attributable to those
petitions. Appellant is entitled to 97 days of predisposition custody credits.
                                      DISPOSITION
       We remand for modification of the adjudication order and abstract of judgment to
reflect the correct number of predisposition custody credits, 97 days. We otherwise
affirm the judgment of the juvenile court.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                       COLLINS, J.


We concur:


WILLHITE, Acting P. J.                                      MANELLA, J.

                                             15